Title: To James Madison from François de Navoni, 5 June 1803 (Abstract)
From: Navoni, François de
To: Madison, James


5 June 1803, Cagliari. In his letters of 30 Sept. and 4 Dec. last [not found], sent by way of Marseilles, informed JM of all he thought necessary for U.S. commerce here. Recommends himself to JM’s protection and justice for the work he has done for the U.S. in serving American ships in this road. Hopes to receive soon a commission from the U.S. Has a correspondence with all the Mediterranean consuls. Prays JM will accord a favorable response to his petition.
 

   
   RC (DNA: RG 59, CD, Cagliari). 2 pp.; in French.



   
   PJM-SSRobert J. Brugger et al., eds., The Papers of James Madison: Secretary of State Series (5 vols. to date; Charlottesville, Va., 1986–)., 3:605.



   
   A full transcription of this document has been added to the digital edition.

